Citation Nr: 1208056	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensably (0 percent) disabling prior to August 24, 2010, and 10 percent disabling effective that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO, in pertinent part, continued a noncompensable (0 percent) rating for bilateral hearing loss.  

In a September 2010 rating decision, the RO assigned a 10 percent rating for bilateral hearing loss, effective August 24, 2010.  While the RO has assigned an increased rating of 10 percent for bilateral hearing loss, from August 24, 2010, as higher ratings for the disability are available before and after that date, and the appellant is presumed to be seeking the maximum available benefit, the Board has characterized the issue on appeal as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In his August 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO via videoconference.  In a September 2011 letter, the RO informed the Veteran that his hearing was scheduled in October 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

In January 2012, prior to the promulgation of a decision in the appeal, Veteran notified the Board that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  

In correspondence received at the Board in January 2012, the Veteran indicated that he was satisfied with the combined rating for his hearing loss and tinnitus, and requested withdrawal of his appeal regarding a claim for an increased rating for hearing loss.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


